      Case 9:19-bk-11573-MB                 Doc 186 Filed 09/16/19 Entered 09/16/19 14:49:54                    Desc
                                           Notice Transfer of Case Page 1 of 1

                                       United States Bankruptcy Court
                                         Central District of California
                                      1415 State Street, Santa Barbara, CA 93101−2511

                                      NOTICE OF TRANSFER OF CASE
                                    (INTER/INTRA DISTRICT TRANSFER)

    DEBTOR(S) INFORMATION:                                            BANKRUPTCY NO. 9:19−bk−11573−MB
     HVI Cat Canyon, Inc.                                             CHAPTER 11
    SSN: N/A
    EIN: N/A
    aka Greka Oil & Gas, aka Greka, aka Greka
    California
    c/o Capitol Corporate Services, Inc.
    36 S. 18th Avenue
    Suite D
    Brighton, CO 80601


This case 3:19−bk−32857 has been transferred to the Northern division within our District and reassigned to Bankruptcy Judge
Martin R. Barash for all further proceedings.
The new case number is 9:19−bk−11573−MB .

Please use the new case number for all future matters regarding this case.




                                                                            BY THE COURT,
Dated: September 16, 2019                                                   Kathleen J. Campbell
                                                                            Clerk of Court




(Form rev. 04/08) (ntco) VAN−84                                                                                   186 / BHG
